This is an appeal from an order dissolving a temporary injunction. The transcript does not disclose a final judgment. Rev.St. 1911, art. 4644, provides that an appeal from this character of order may be had, "provided the transcript in such case shall be filed with the clerk of the Court of Civil Appeals not later than fifteen days after the entry of record of such order or judgment granting, refusing or dissolving such injunction."
All we find in the transcript is the docket entry stating that the temporary writ was dissolved. This was not "an entry of record," as contemplated by the article quoted. This is a jurisdictional matter, and we have no option except to dismiss the appeal, and it is accordingly so ordered.